United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTION CENTER, Oakdale, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1155
Issued: September 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2007 appellant filed a timely appeal from the March 5, 2007 merit decision
of the Office of Workers’ Compensation Programs, which awarded schedule compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the schedule award.
ISSUE
The issue is whether appellant has more than a nine percent permanent impairment of his
right upper extremity.
FACTUAL HISTORY
On the prior appeal of this case,1 the Board noted that appellant, a 38-year-old education
specialist, sustained injury while locking doors in the education building. He noticed a burning
1

Docket No. 04-396 (issued April 8, 2004).

and swelling in his right wrist the following day. The Office accepted his claim for right wrist
sprain. On March 31, 2003 it issued a schedule award for a seven percent permanent impairment
of the right upper extremity. The Board set aside the schedule award and remanded the case for
further development. The facts of this case as set forth in the Board’s prior decision are hereby
incorporated by reference.
On remand, the Office referred appellant to Dr. John P. Sandifer, an orthopedic surgeon,
for a current evaluation of impairment. On June 21, 2004 Dr. Sandifer reported that it was much
too early to estimate any permanent impairment, as appellant underwent an ulnar osteotomy with
shortening and repair of the triangular fibrocartilage in the right wrist on May 24, 2004 and was
still in the recovery phase. He thought it appropriate for appellant to continue physical therapy
and stated that an impairment rating “probably could be done in approximately 10 to 12 months
from now.”
On January 17, 2006 Dr. Sandifer reevaluated appellant. He described his findings on
physical examination and reported that appellant was presently at maximum medical
improvement. Dr. Sandifer found a 10 percent impairment of the upper extremity due to loss of
strength, 4 percent due to loss of flexion and extension, 2 percent due to loss of radial and ulnar
deviation, 1 percent due to loss of supination and 2 percent due to pain and discomfort. He
totaled these numbers for a 19 percent permanent impairment of the right upper extremity.
On January 29, 2007 an Office medical adviser reviewed appellant’s record, the
statement of accepted facts and Dr. Sandifer’s findings. He calculated that Dr. Sandifer’s
findings represented a five percent impairment due to loss of wrist motion, a two percent
impairment due to loss of elbow motion and a two percent impairment due to ongoing pain, for a
total impairment of nine percent. The medical adviser explained that he did not include loss of
strength because decreased strength cannot be rated in the presence of decreased motion, painful
conditions, deformities or absence of parts that prevent effective application of maximal force in
the region being evaluated.
In a decision dated March 5, 2007, the Office found that appellant had a nine percent
permanent impairment of his right upper extremity. The Office explained that, because he
already received compensation for a seven percent impairment, he would receive compensation
for an additional two percent impairment.
On appeal, appellant is concerned that the Office reduced Dr. Sandifer’s rating from 19
percent to 9 percent “apparently based on information from a contracted organization who has
never physically examined my injury nor laid eyes on me.”
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of

2

5 U.S.C. § 8107.

2

permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
ANALYSIS
In his January 17, 2006 evaluation, Dr. Sandifer, the orthopedic surgeon and Office
referral physician, found impairment due to weakness, range of motion and pain. The A.M.A.,
Guides notes that, because strength measurements are functional tests influenced by subjective
factors that are difficult to control and the A.M.A., Guides is for the most part based on anatomic
impairment, the A.M.A., Guides does not assign a large role to such measurements.4
With this in mind, the A.M.A., Guides states that, in a rare case, if the examiner believes
the individual’s loss of strength represents an impairing factor that has not been considered
adequately by other methods in the A.M.A., Guides, the loss of strength may be rated separately.
The A.M.A., Guides cautions, however:
“If the examiner judges that loss of strength should be rated separately in an
extremity that presents other impairments, the impairment due to loss of strength
could be combined with the other impairments, only if based on unrelated
etiologic or pathomechanical causes. Otherwise, the impairment ratings based on
objective anatomic findings take precedence. Decreased strength cannot be rated
in the presence of decreased motion, painful conditions, deformities, or absence of
parts (e.g., thumb amputation) that prevent effective application of maximal force
in the region being evaluated.”5 (Emphasis in the original.)
So impairment due to loss of strength may be rated separately if Dr. Sandifer believes
appellant’s loss of strength represents an impairing factor that has not been considered
adequately by other methods, if the loss of strength is based on unrelated etiologic or
pathomechanical causes, and if decreased motion or painful conditions do not prevent effective
application of maximal force in the region being evaluated. Dr. Sandifer did not address these
matters when he combined a 10 percent impairment due to loss of strength with other
impairments in his final rating.
Further, it does not appear that Dr. Sandifer tested grip strength more than once. The
A.M.A., Guides states that tests repeated at intervals during an examination are considered
reliable if there is less than 20 percent variation in the readings. If there is more than 20 percent
variation in the readings, one may assume the individual is not exerting full effort. The test is
usually repeated three times with each hand at different times during the examination, and the

3

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001 the Office began using the A.M.A., Guides

th

4

A.M.A., Guides 507

5

Id. at 508.

3

values are recorded and later compared.6 Dr. Sandifer simply reported 13 pounds on the right
and 20 pounds on the left. The reliability of these readings is not demonstrated.
The Board will set aside the Office’s March 5, 2007 decision and remand the case for
further development. In addition to documenting appellant’s Strength Loss Index7 and
answering the questions that arise when attempting to combine loss of strength with other
impairments, Dr. Sandifer must explain his use of Chapter 18 of the A.M.A., Guides to rate a
two percent pain-related impairment. The A.M.A., Guides states that examiners should not use
that chapter to rate pain-related impairment for any condition that can be adequately rated on the
basis of the body and organ impairment rating systems given in other chapters.8 And the
A.M.A., Guides makes clear that the impairment ratings in the body organ system chapters
already make allowance for any accompanying pain.9 So Dr. Sandifer must take care not to
combine upper extremity impairments that may overlap or duplicate one another. After such
further development as may be necessary, the Office shall issue an appropriate final decision on
appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted on the impairment ratings given for loss of strength and pain.

6

Id.

7

See id. at 509.

8

Id. at 571.

9

Id. at 20.

4

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: September 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

